DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to amendment filed on 08/10/2021.
Claims 1-14, 34 and 36-39 are presently pending in this application and claims 15-32 has been withdrawn as non-elected group.  Applicant has amended claims 1, 4, 6, 9 and added new claims 38-39.

Claim Objections
Claims 1, 4, 6, 9 and 38 are objected to because of the following informalities:  

In Claim 1,

Line 2, it is suggested to amend “sintered particles” to “a sintered particles” in order to ensure proper antecedent basis.
Line 6, it is suggested to amend “on low soda” to “on a low soda” in order ensure proper antecedent basis.

In Claim 4,
Line 1, it is suggested to amend “the alumina in the sintered particles” to “the sintered particles” in order to provide clarity in the claim and to ensure proper antecedent basis.

In Claim 6,

Line 2, it is suggested to amend “sintered particles” to “a sintered particles” in order to ensure proper antecedent basis.
Line 6, it is suggested to amend “on low soda” to “on a low soda” in order ensure proper antecedent basis.

In Claim 9,
Line 1, it is suggested to amend “the alumina in the sintered particles” to “the sintered particles” in order to provide clarity in the claim and to ensure proper antecedent basis.

In Claim 38,
Line 2, it is suggested to amend “a pore pore diameters” to “pore diameters” in order to provide clarity in the claim.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 9, line 6 recites “the alumina in the sintered particles of alumina” which is not clear asto if the alumina is referred to as the “sintered particles of alumina” or the “alumina” in the “substantial absence of inorganic binder species”.  Examiner has interpreted “the alumina” as sintered particles of alumina and not as “the alumina in the sintered particles of alumina” for examination purpose.   Further “the alumina” lacks antecedent basis.  Clarification is requested.  
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pak (US Patent No.: 9,067,198 B2).

As per claims 1 - 5, 34, and 39, Pak teaches a carrier for an ethylene epoxidation catalyst, the carrier which can be produced by convention techniques such as combining alumina microparticles, a solvent, temporary binder or burnout material, a permanent binder and/or porosity controlling agent and then shaping, molding or extruding the resulting paste and calcining wherein carrier comprising a porous alumina body of sintered particles of alumina (i.e. alpha alumina)  and alpha alumina based on a low sodium alumina (i.e., low soda alumina) in amount of 0.1 % or less of sodium content with good sinterability and having fine particles (see Col.3 lines 

Pak does not explicitly disclose or suggest that sintered particles of alumina in substantial absence of inorganic binder species other alumina, wherein the substantial absence of inorganic binder species corresponds to an amount up to 0.5 wt% of claim 1, up to 0.2 wt% of claim 34, less than 0.1 wt% of claim 2, amount of 0.05 wt% or less of claim 3 of inorganic oxides other than alumina and further comprises substantial absence of silicon-containing species in amount of less than 0.5 wt% of claim 5. 
 	However, since Pak teaches sintered particles of alumina composed of essentially only alumina where alpha alumina present of at least 95 or 98 wt% or more and may or may not include inorganic oxides other than alpha alumina such as silica, alkali metal oxides (i.e., sodium oxide, Col.3 lines 30-36, would read on optionally inorganic oxides other than alumina are present of claim 39) and because Pak teaching “may not include inorganic oxides other than alpha alumina such as silica, alkali metal oxides” (interpreted “may not” as not being present in amount of zero), therefore It would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention that sintered particles of alumina would result in substantial absence of inorganic binder such as 0 wt% of inorganic oxide (i.e., sodium oxide) other than alumina (reads on presently claimed limitation substantial absence of inorganic binder species prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per claims 6-10, Pak teaches (a) a carrier for an ethylene epoxidation catalyst , the carrier which can be produced by convention techniques such as combining alumina microparticles, a solvent, temporary binder or burnout material, a permanent binder and/or porosity controlling agent and then shaping, molding or extruding the resulting paste and calcining wherein carrier comprising a porous alumina body of sintered particles of alumina (i.e. alpha alumina)  and alpha alumina is based on low sodium alumina (i.e., low soda alumina) in amount of 0.1 % or less of sodium content with good sinterability and having fine particles (see Col.3 lines 19-54, reads on presently claimed limitation of a carrier for ethylene epoxidation catalyst, the carrier comprising porous body composed of sintered particles of alumina and the sintered particles of alumina are based on a low soda alumina of claims 6).  Further Pak teaches sintered particles of alumina composed of essentially only alumina where alpha alumina present of at least 95 or 98 wt% or more and may or may not include inorganic oxides other than alpha alumina such as silica, alkali metal oxides (i.e., sodium oxide, reads on presently claimed 9 limitation of alumina 

Pak further teaches (b) a catalytic amount of silver supported on surface of the carrier (Col.5 lines 52-57, Col.8 lines 46-53)

Pak does not explicitly disclose or suggest that sintered particles of alumina in substantial absence of inorganic binder species other alumina, wherein the substantial absence of inorganic binder species corresponds to an amount up to 0.5 wt% of claim 6, less than 0.1 wt% of claim 7, amount of 0.05 wt% or less of claim 8 of inorganic oxides other than alumina and further comprises substantial absence of silicon-containing species in amount of less than 0.5 wt% of claim 10. 
 	However, since Pak teaches sintered particles of alumina composed of essentially only alumina where alpha alumina present of at least 95 or 98 wt% or more and may or may not include inorganic oxides other than alpha alumina such as silica, alkali metal oxides (i.e., sodium oxide, Col.3 lines 30-36) and because Pak teaching “may not include inorganic oxides other than alpha alumina such as silica, alkali metal oxides” (interpreted “may not” as not being present in amount of zero), therefore It would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention that sintered particles of alumina would result in substantial absence of inorganic binder such as 0 wt% of inorganic oxide (i.e., sodium oxide) other than alumina (reads on presently claimed limitation substantial absence of inorganic binder species corresponds to an amount up to 0.5 wt% inorganic oxide other than alumina of claim 6, an amount of less than 0.1 wt% inorganic oxides other than alumina of claim 7, an amount of 0.05 wt% or less inorganic oxides other than alumina of claim 8) and would result in substantial absence of silicon-containing species such as 0 wt% of silica other than alumina (reads on prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per Claim 11, Pak teaches silver based epoxidation catalyst may include one or more promoting species (reads on limitation of one or more inorganic species) on surface of the carrier wherein one or more promoting species promote catalytic epoxidation activity of the catalyst (see Col.9 lines 60-67 to Col.10 lines 1-5). 
AS per claim 12, Pak teaches the one or more promoting (i.e., inorganic) species comprises an alkali metal-containing species (Col.9 lines 13-24).
As per claim 13, Pak teaches alkali metal-containing species comprise cesium (Col.9 lines 13-24).
As per Claim 14, Pak teaches one or more promoting species comprise a rhenium-containing species (Col.10 lines 5-17).
As per Claims 36-37, Pak teaches carrier has BET surface area in the range of about 0.1 to 10.0 m2/g (Col.4 lines 8-11).
As per claim 38, Pak teaches pore diameter of “0.2 µm, 0.5 µm, 1.0 µm,…. 0.5 µm” and any range of pore sizes may “contribute to any suitable percentage of the total pore volume such as at least, greater than, up to, or less than, for example 1,2,5,10,15,20 25,30,40,50...98%” of the total pore volume, therefore 5 to 10 µm contribute up to 25% of the total pore volume and 1-10 µm contribute to up to 50% of total pore volume would be expected (Col.4 lines 29-46).

Response to Arguments
Applicant’s arguments, see applicant remarks on pages 8-13, filed on 08/10/2021 with respect to the rejections of claims 1-14, 34, 36, 37 under 35 U.S.C. 102(a)(1) over Suchanek et al (WO2016/196710) have been fully considered and persuasive.
In response to the amendment, regarding “porous alumina body composed of sintered particles of low soda alumina in a substantial absence of inorganic oxides other than alumina as claimed, it is agreed that Suchanek does not meet the present claimed invention.  Therefore, the previous U.S.C.102 (a) (1) rejection over Suchanek et al is withdrawn from the record.
However, upon further consideration a new reference, namely Pak (US Patent NO.: 9,067,198 B2) brought to the Examiner’s attention, and therefore, new set of rejections are provided as set forth above.

In response to 112(b) rejection made previously has been withdrawn for claims 1, 6 since applicant has amended the claim limitation to overcome the associated deficiencies and has maintained the 112(b) rejection for claims 4 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as previously disclosed in office action dated 05/11/2021. US Patent No.: 9,006,127 B2 (Jiang et al, IDS cited reference by applicant): 
Jiang teaches a carrier for an ethylene epoxidation catalyst comprising the carrier comprising porous alumina body composed of sintered particles of alumina in substantial absence of inorganic binder species other than alumina wherein the substantial absence of inorganic binder species corresponds to an amount less than 0.5 wt% and at least .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2014/0221196 A1 (Suchanek et al, IDS cited reference by applicant): 
Suchanek teaches a carrier for an ethylene epoxidation catalyst, the carrier comprising of porous alumina body composed of sintered alumina particles in substantial absence of inorganic binder species other than alumina and wherein the substantial absence of inorganic binder species corresponds to an amount less than 0.5 wt% and at least substantial absence of silicon-containing species less than 0.2 wt% and alumina is based on low sodium alumina and silver supported on surfaces of carrier (paragraphs 0013-0014, 0021-0023, 0029, 0035-0038, 0052, 0055-0057, 047-0049, 0059, 0062-0063, 0067).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2015199060 (Kanuka et al, IDS cited reference by applicant): 
Kanuka teaches a carrier for an ethylene epoxidation catalyst, the carrier comprising of porous alumina body composed of sintered alumina particles in substantial absence of inorganic binder species other than alumina and wherein the substantial absence of inorganic binder species corresponds to an amount less than 300 ppm and at least substantial absence of silicon-containing species less than 0.1 wt% and alumina is based on low sodium alumina  and silver supported  surfaces of the carrier (paragraphs 0007, 0011, 0014-0022, 0024-0225, 0027, 0030-0031, 0052-0053).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No.: 10,669,247 B2 (Rizkalla et al): 
Rizkalla teaches a carrier for an ethylene epoxidation catalyst comprising the carrier comprising porous alumina body composed of sintered particles of alumina in substantial absence of inorganic binder species other than alumina wherein the substantial absence of inorganic binder species corresponds to an amount less than 0.5 wt% and at least substantial absence of silicon-containing species less than 0.2 wt% and alumina is based on low sodium alumina and further teaches silver supported on surface of the carrier (abstract, see Col.5 lines 25-67 to Col.6 lines 1-10, col.7 lines 1-51, Col.8 lines 20-26, Col.11 lines 28-67, Col.12 lines 15-34).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2005/0096219 A1 (Szymanski et al, IDS cited reference by applicant): 
Szymanski teaches a carrier for an ethylene epoxidation catalyst, the carrier comprising of porous alumina body composed of sintered alumina particles in substantial absence of inorganic binder species other than alumina and wherein the substantial absence of inorganic binder species corresponds to an amount of less than 0.5 wt% (i.e., 0.05-0.3 wt%) and at least substantial absence of silicon-containing species less than 0.5 wt% and alumina is based on low sodium alumina (paragraphs 0007, 0012-0017, 0024, 0025,0029, 0031-0036).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/              Examiner, Art Unit 1732                                                                                                                                                                                          	11/18/2021